DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.

Response to Amendment

Acknowledgment is made that claims  2-3, 5-6, 9, 17-18 are amended.  Claims 5, 7 and 20 were identified as having allowable subject matter.  Claims 1-20 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 08/15/2022 have been fully considered.

Claim Rejections under 35 U.S.C. 103
Claims 1, 4, 6, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 8,312,056) in view of Yang (US 2014/0267301), further in view of Caralis et al. (US 2013/0150086), hereinafter Caralis.

On pages 11 of the Remarks, applicant argues Caralis fails to teach the limitation “detecting a community over the networks in ad-hoc manner by sweeping over the nodes.”
On page 12 of the Remarks, applicant argues Peng and Yang fails to teach the limitations “wherein a seed vector initializes a diffusion vector, wherein the detecting of the community is based on a graph of networks” and “discovering ad-hoc communities over the networks”.

Applicant’s arguments are persuasive, therefore a new ground of rejection is made.

Dependent claims
Applicant argues the claims conditionally based on the arguments presented to their parent claim(s).  Applicant’s arguments are persuasive, therefore a new ground of rejection is made.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 8, 9, 12-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 2008/0052263), hereinafter Andersen  in view of Gleich et al. (Using Local Spectral Methods to Robustify Graph-Based Learning Algorithms, KDD’ 15: Proceedings of the 21th ACM SIGKDD International Conference on Knowledge Discovery and Data Mining – August, 2015 – Pages 359-368), hereinafter Gleich.

As for claim 1, Andersen teaches a method of discovering communities, comprising: 
computing a diffusion vector by a processor including weights that starts with a seed (paragraphs [0024] and [0029] describe a diffusion simulator produces sequences of probability distribution over a seed set of vertices of a graph.  The probability is interpreted as weights); 
querying nodes of networks for connections (paragraph [0022] describes a seed set of vertices (i.e. nodes)  are selected using a probability distribution which values  are nonzero probability); 
reweighting the diffusion vector (paragraph [0030] describes the probability distribution is modified based on the one-step walk); 
sorting the nodes based upon a magnitude in the reweighted diffusion vector (paragraph [0030] describes after the modification of the probability values, the vertices are sorted in rank order of their modified probability values); and 
detecting a community over the networks in an ad-hoc manner by sweeping over the nodes according to their rank by the processor in a computer (paragraphs [0030]-[0031] describe the selection of a determined number of top vertices based on a random walk which modifies the probability, the vertices are sorted in rank order of their modified probability values; paragraph [0016] describes a central processing unit performs operations).
Andersen fails to teach wherein a community is detected using a wave relaxation.  
However, it is well known in the art, to detect a community using a wave relaxation, as evidenced by Gleich.
Gleich discloses
wherein a community is detected using a wave relaxation (page 5, section 3.1, first paragraph describes a spectral relaxation).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gleich for applying a spectral relaxation algorithm. The teachings of Gleich, when implemented in the  Andersen system, will allow one of ordinary skill in the art to construct a graph from data and obtain insight from the data. One of ordinary skill in the art would be motivated to utilize the teachings of Gleich in the Andersen system in order to make the process of graph constructions become robust to a variety of issues with data creation and improve performance in downstream applications (Gleich: page 359, right column, second paragraph).

As for claim 2, Andersen teaches the computing of the diffusion vector starts with a seed (paragraphs [0028]-[0029] describe a diffusion process is simulated for a fix number of steps of a walk through seed set of vertices of a graph), the computing of a diffusion vector comprising selecting a prefix that minimizes or maximizes an objective function (paragraph [0030] describes  probability distribution values are assigned and adjusted to identify vertices and their neighbors); 
ranking association between web-pages, associates, or social media type applications (paragraph [0028] and [0030] describe the sorting of vertices in rank order of their modified probability values, the vertices represent seed sets of web pages); and 
discovering ad-hoc communities over the networks (paragraph [0028] describe the discovery of web communities from seed sets of web pages). 
Andersen fails to teach wherein a detecting includes diffusion-based community detection algorithm or a wave relaxation algorithm querying the nodes for connections, and where computation is localized.
However, it is well known in the art, to apply an algorithm with values of a parameter which can be solved locally, as evidenced by Gleich.
Gleich discloses wherein a detecting includes diffusion-based community detection algorithm or a wave relaxation algorithm querying the nodes for connections (page 361, section 2.2. describes a diffusion equation is applied; page 362, left column, first paragraph describes node t connects to all nodes in a graph, a parameter represents the connection weight; page 363, first paragraph describes a simple change to a rounding procedure that makes the methods more robust that is rooted in the theory of l2 cut relaxation), and where computation is localized (page 362,  section 3, second paragraph describes diffusion-based procedures implicitly localizes and regularizes the solution of the diffusion in a small region of a graph through a relationship with the MOV locally biased analogue of the Fieldler vector and page 363, right column, last paragraph describes systems of algorithm with large values of parameter k can be solved locally).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gleich for applying graph-based data analysis. The teachings of Gleich, when implemented in the Andersen system, will allow one of ordinary skill in the art to construct a graph from data and obtain insight from the data. One of ordinary skill in the art would be motivated to utilize the teachings of Gleich in the Andersen system in order to make the process of graph constructions become robust to a variety of issues with data creation and improve performance in downstream applications (Gleich: page 359, right column, second paragraph).

As for claim 5, Andersen teaches wherein the diffusion vector is determined through a predetermined initial value problem (paragraph [0026] describes a diffusion simulator is utilized for producing sequences of probability distributions over the vertices of a graph representing a collection of web pages) and wherein the algorithm constructs a vector valued function that approximates the diffusion vector (paragraphs [0028]-[0029] describe a diffusion process is simulated for a fixed number of steps (i.e. walk through the graph) and the probability distribution value can be determined after t steps of a random walk).  
Andersen fails to teach wherein a diffusion vector is locally determined.
However, it is well known in the art, to apply an algorithm with values of a parameter which can be solved locally, as evidenced by Gleich.
Gleich discloses wherein a diffusion vector is locally determined (page 362,  section 3, second paragraph describes diffusion-based procedures implicitly localizes and regularizes the solution of the diffusion in a small region of a graph through a relationship with the MOV locally biased analogue of the Fieldler vector and page 363, right column, last paragraph describes systems of algorithm with large values of parameter k can be solved locally).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gleich for applying graph-based data analysis. The teachings of Gleich, when implemented in the Andersen system, will allow one of ordinary skill in the art to construct a graph from data and obtain insight from the data. One of ordinary skill in the art would be motivated to utilize the teachings of Gleich in the Andersen system in order to make the process of graph constructions become robust to a variety of issues with data creation and improve performance in downstream applications (Gleich: page 359, right column, second paragraph).

As for claim 6, the combined system of Andersen and Gleich teaches discovering ad-hoc communities over networks (Andersen: paragraphs [0030]-[0031] describe the selection of a determined number of top vertices based on a random walk which modifies the probability, the vertices are sorted in rank order of their modified probability values); 
wherein the discovering ad-hoc communities includes controlling a community (Andersen: paragraph [0027] describes the discovery of web communities by examining a small area of an entire graph with the seed set, a seed set of web pages may be expanded into a community with small conductance and a strong relationship to the seed, while examining only a small segment of the entire graph), wherein a seed vector initializes a diffusion vector (Andersen: paragraph [0026] describes a diffusion process is applied for producing sequences of probability distributions over the vertices of the graph representing a collection of web pages (i.e. seeds)), wherein the detecting of the community is based on a graph of the networks (Andersen: paragraph [0028] describes the technique of identifying web communities from seed vertices from a graph).  

As for claim 8, Andersen teach a system, comprising: 
a server comprising: 
a processor; and a computer readable medium storing a program executed by the processor (Fig. 1, computer system 100; CPU 100, system memory 104; paragraphs [0016] and [0020] describe a computer system comprises a CPU, system memory, the CPU connects to the memory via a system bus to execute programs), 
wherein the server computes a diffusion vector including weights that starts with a seed (paragraph [0026] describes a diffusion process is simulated for distributing probability values over the vertices of graphs representing a collection of web pages), wherein the server querying nodes of networks for connections (paragraph [0022] describes a seed set of vertices (i.e. nodes)  are selected using a probability distribution which values  are nonzero probability), 
wherein the server reweights the diffusion vector (paragraph [0030] describes the probability distribution is modified based on the one-step walk), 
wherein the server sorts nodes based upon magnitude in the reweighted diffusion vector (paragraph [0030] describes after the modification of the probability values, the vertices are sorted in rank order of their modified probability values), and 
wherein the server detects, by the processor, a community in an ad-hoc manner by sweeping over the nodes according to their rank (paragraphs [0030]-[0031] describe the selection of a determined number of top vertices based on a random walk which modifies the probability, the vertices are sorted in rank order of their modified probability values).  
Andersen fails to teach wherein a community is detected over networks.
However, it is well known in the art, to discover community from social networks, as evidenced by Gleich.
Gleich discloses wherein a community is detected over networks (page 360, left column, section 1.2, first paragraph describe a graph is constructed from social networks).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gleich for collecting data for a graph from social and information networks. The teachings of Gleich, when implemented in the Andersen system, will allow one of ordinary skill in the art to obtain insight from the data collected to construct a graph. One of ordinary skill in the art would be motivated to utilize the teachings of Gleich in the Andersen system in order to make the process of graph constructions become robust to a variety of issues with data creation and improve performance in downstream applications (Gleich: page 359, right column, second paragraph).

As for claim 9, Andersen teaches 
discovering ad-hoc communities (paragraphs [0030]-[0031] describe the selection of a determined number of top vertices based on a random walk which modifies the probability, the vertices are sorted in rank order of their modified probability values), wherein the server computes the diffusion vector starting with a seed (paragraph [0026] describes a diffusion process is simulated for distributing probability values over the vertices of graphs representing a collection of web pages (i.e. seeds)), and
wherein the server selects a prefix that minimizes or maximizes an objective function (paragraph [0030] describes  probability distribution values are assigned and adjusted to identify vertices and their neighbors).
Andersen fails to teach where communities are discovered over networks and wherein the community is detected using a wave relaxation algorithm.
However, it is well known in the art, to discover community from social networks, as evidenced by Gleich.
Gleich discloses wherein communities are discovered over networks (page 360, left column, section 1.2, first paragraph describe a graph is constructed from social networks) and wherein the community is detected using a wave relaxation algorithm (page 5, section 3.1, first paragraph describes a spectral relaxation).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gleich for collecting data for a graph from social and information networks. The teachings of Gleich, when implemented in the Andersen system, will allow one of ordinary skill in the art to obtain insight from the data collected to construct a graph. One of ordinary skill in the art would be motivated to utilize the teachings of Gleich in the Andersen system in order to make the process of graph constructions become robust to a variety of issues with data creation and improve performance in downstream applications (page 359, right column, second paragraph).
 
As for claim 12, the combined system of Andersen and Gleich teaches wherein the diffusion vector is determined by the server through a predetermined initial value problem (Andersen: paragraph [0026] describes a diffusion simulator is utilized for producing sequences of probability distributions over the vertices of a graph representing a collection of web pages), and wherein the diffusion vector is locally determined within the server (Andersen: paragraphs [0005 and [0027] describe the technique of identifying a local cluster of web pages, a clustering application finds local segments of web pages).  

As for claim 13, the combined system of Andersen and Gleich teaches wherein a seed vector initializes a diffusion vector by the server (Andersen: paragraph [0026] describes a diffusion process is applied for producing sequences of probability distributions over the vertices of the graph representing a collection of web pages (i.e. seeds)).  

As for claim 14, Andersen teaches wherein the server discovers ad-hoc communities (paragraphs [0030]-[0031] describe the selection of a determined number of top vertices based on a random walk which modifies the probability, the vertices are sorted in rank order of their modified probability values).
Andersen fails to teach wherein communities are discovered over implicit networks by wave relaxation.  
However, it is well known in the art, to detect a community using a wave relaxation, as evidenced by Gleich.
Gleich discloses
wherein communities are discovered over implicit networks by wave relaxation (page 5, section 3.1, first paragraph describes a spectral relaxation).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gleich for applying a spectral relaxation algorithm. The teachings of Gleich, when implemented in the  Andersen system, will allow one of ordinary skill in the art to construct a graph from data and obtain insight from the data. One of ordinary skill in the art would be motivated to utilize the teachings of Gleich in the Andersen system in order to make the process of graph constructions become robust to a variety of issues with data creation and improve performance in downstream applications (Gleich: page 359, right column, second paragraph).

As for claim 16, Andersen teaches  a server, comprising: a processor; and a computer readable medium storing a program executed by the processor (Fig. 1, computer system 100; CPU 100, system memory 104; paragraphs [0016] and [0020] describe a computer system comprises a CPU, system memory, the CPU connects to the memory via a system bus to execute programs), 
wherein the server computes a diffusion vector including weights that starts with a seed (paragraphs [0028]-[0029] describe a diffusion process is simulated for a fix number of steps of a walk through seed set of vertices of a graph), wherein the processor querying nodes for connections (paragraph [0022] describes a seed set of vertices (i.e. nodes)  are selected using a probability distribution which values  are nonzero probability), wherein the processor reweights the diffusion vector (paragraph [0030] describes the probability distribution is modified based on the one-step walk), wherein the processor sorts nodes based upon a magnitude in the reweighted diffusion vector (paragraph [0030] describes after the modification of the probability values, the vertices are sorted in rank order of their modified probability values), wherein the processor detects a community by sweeping over the nodes according to their rank according to the program stored on the computer readable medium (paragraphs [0030]-[0031] describe the selection of a determined number of top vertices based on a random walk which modifies the probability, the vertices are sorted in rank order of their modified probability values; paragraphs [0016] and [0021] describe a central processing unit performs operations by executing programs stored at memories).  
Andersen fails to teach wherein a community is detected over networks.
However, it is well known in the art, to discover community from social networks, as evidenced by Gleich.
Gleich discloses wherein a community is detected over networks (page 360, left column, section 1.2, first paragraph describe a graph is constructed from social networks).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gleich for collecting data for a graph from social and information networks. The teachings of Gleich, when implemented in the Andersen system, will allow one of ordinary skill in the art to obtain insight from the data collected to construct a graph. One of ordinary skill in the art would be motivated to utilize the teachings of Gleich in the Andersen system in order to make the process of graph constructions become robust to a variety of issues with data creation and improve performance in downstream applications (Gleich: page 359, right column, second paragraph).

As for claim 17, Andersen teaches  wherein the discovering ad-hoc communities includes controlling a community (paragraph [0027] describes the discovery of web communities by examining a small area of an entire graph with the seed set, a seed set of web pages may be expanded into a community with small conductance and a strong relationship to the seed, while examining only a small segment of the entire graph),
wherein the processor computes the diffusion vector starting with a seed (paragraph [0026] describes a diffusion process is simulated for distributing probability values over the vertices of graphs representing a collection of web pages (i.e. seeds)), and wherein the processor selects a prefix that minimizes or maximizes an objective function (paragraph [0030] describes  probability distribution values are assigned and adjusted to identify vertices and their neighbors).  
Andersen fails to teach discovering ad-hoc communities over networks, wherein the community is detected by the processor using a wave relaxation algorithm.
However, it is well known in the art, to discover community from social networks, as evidenced by Gleich.
Gleich discloses
discovering ad-hoc communities over networks (page 360, left column, section 1.2, first paragraph describe a graph is constructed from social networks), wherein the community is detected by the processor using a wave relaxation algorithm (page 5, section 3.1, first paragraph describes a spectral relaxation).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gleich for collecting data for a graph from social and information networks. The teachings of Gleich, when implemented in the Andersen system, will allow one of ordinary skill in the art to obtain insight from the data collected to construct a graph. One of ordinary skill in the art would be motivated to utilize the teachings of Gleich in the Andersen system in order to make the process of graph constructions become robust to a variety of issues with data creation and improve performance in downstream applications (page 359, right column, second paragraph).

Claims 3, 10-11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2008/0052263) in view of Caralis et al. (US 2013/0150086), hereinafter Caralis.

As for claim 3, the combined system of Andersen and Gleich teach ranking association between web-pages, associates, or social media type applications (Andersen: paragraph [0028] and [0030] describe the sorting of vertices in rank order of their modified probability values, the vertices represent seed sets of web pages);
wherein an algorithm queries the nodes for connections (Andersen: paragraph [0022] describes a seed set of vertices (i.e. nodes)  are selected using a probability distribution which values  are nonzero probability), and computation is localized (Gleich: page 362,  section 3, second paragraph describes diffusion-based procedures implicitly localizes and regularizes the solution of the diffusion in a small region of a graph through a relationship with the MOV locally biased analogue of the Fieldler vector and page 363, right column, last paragraph describes systems of algorithm with large values of parameter k can be solved locally), and wherein the detecting includes diffusion-based community detection algorithm (Gleich: page 361, section 2.2. describes a diffusion equation is applied; page 362, left column, first paragraph describes node t connects to all nodes in a graph, a parameter represents the connection weight).  
The combined system of Andersen and Gleich fails to teach integrating with a recommender system, if several members have an overlapping set of attributes, for a set of skills relevant to a predetermined membership.
However, it is well known in the art, to employ a recommendation to user whose have similar interests with other users, as evidenced by Caralis.
Caralis discloses integrating with a recommender system, if several members have an overlapping set of attributes, for a set of skills relevant to a predetermined membership (paragraph [0041] describe a recommendation request can be triggered by activities involve a group of registered users monitored by the recommendation system, e.g. if a group of users all use a particular application to check-in at various physical locations).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Caralis for utilizing a recommendation system. The teachings of Caralis, when implemented in the Andersen and Gleich system, will allow one of ordinary skill in the art to identify a group of users that share similar characteristics. One of ordinary skill in the art would be motivated to utilize the teachings of Caralis in the Andersen and Gleich system in order to dynamically identify group of people that share similar characteristics, the identified group is recommended to people whose preferences are similar to the group characteristics which assists in solving or avoiding challenging social situations (Caralis: paragraph [0020]).

As for claim 10, the combined system of Andersen and Gleich teach the server ranking association between web-pages, associates, or social media type applications (Andersen: paragraph [0028] and [0030] describe the sorting of vertices in rank order of their modified probability values, the vertices represent seed sets of web pages);
and wherein the server detects the community over the networks in the ad-hoc manner by sweeping over the nodes according to their rank by the processor in the server (Andersen: paragraphs [0030]-[0031] describe the selection of a determined number of top vertices based on a random walk which modifies the probability, the vertices are sorted in rank order of their modified probability values; paragraph [0016] describes a central processing unit performs operations).
The combined system of Andersen and Gleich fails to teach integrating with a recommender system, when at least one member has an overlapping set of attributes, for a set of skills relevant to a predetermined membership.
However, it is well known in the art, to employ a recommendation to user whose have similar interests with other users, as evidenced by Caralis.
Caralis discloses integrating with a recommender system, when at least one member has an overlapping set of attributes, for a set of skills relevant to a predetermined membership (paragraph [0041] describe a recommendation request can be triggered by activities involve a group of registered users monitored by the recommendation system, e.g. if a group of users all use a particular application to check-in at various physical locations).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Caralis for utilizing a recommendation system. The teachings of Caralis, when implemented in the Andersen and Gleich system, will allow one of ordinary skill in the art to identify a group of users that share similar characteristics. One of ordinary skill in the art would be motivated to utilize the teachings of Caralis in the Andersen and Gleich system in order to dynamically identify group of people that share similar characteristics, the identified group is recommended to people whose preferences are similar to the group characteristics which assists in solving or avoiding challenging social situations (Caralis: paragraph [0020]).

As for claim 11, the combined system of Andersen and Gleich teaches all the limitations set forth above except integrating with a recommender system, if several members have an overlapping set of attributes, for a set of skills relevant to a predetermined membership.  
However, it is well known in the art, to employ a recommendation to user whose have similar interests with other users, as evidenced by Caralis.
Caralis discloses integrating with a recommender system, if several members have an overlapping set of attributes, for a set of skills relevant to a predetermined membership (paragraph [0041] describe a recommendation request can be triggered by activities involve a group of registered users monitored by the recommendation system, e.g. if a group of users all use a particular application to check-in at various physical locations).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Caralis for utilizing a recommendation system. The teachings of Caralis, when implemented in the Andersen and Gleich system, will allow one of ordinary skill in the art to identify a group of users that share similar characteristics. One of ordinary skill in the art would be motivated to utilize the teachings of Caralis in the Andersen and Gleich system in order to dynamically identify group of people that share similar characteristics, the identified group is recommended to people whose preferences are similar to the group characteristics which assists in solving or avoiding challenging social situations (Caralis: paragraph [0020]).

As for claim 18, the combined system of Andersen and Gleich teaches wherein the processor ranks association between web-pages, associates, or social media type applications (Andersen: paragraph [0028] and [0030] describe the sorting of vertices in rank order of their modified probability values, the vertices represent seed sets of web pages).
The combined system of Andersen and Gleich fails to teach  
integrating with a recommender system, when at least one member has an overlapping set of attributes, for a set of skills relevant to a predetermined membership.
However, it is well known in the art, to employ a recommendation to user whose have similar interests with other users, as evidenced by Caralis.
Caralis discloses integrating with a recommender system, if several members have an overlapping set of attributes, for a set of skills relevant to a predetermined membership (paragraph [0041] describe a recommendation request can be triggered by activities involve a group of registered users monitored by the recommendation system, e.g. if a group of users all use a particular application to check-in at various physical locations).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Caralis for utilizing a recommendation system. The teachings of Caralis, when implemented in the Andersen and Gleich system, will allow one of ordinary skill in the art to identify a group of users that share similar characteristics. One of ordinary skill in the art would be motivated to utilize the teachings of Caralis in the Andersen and Gleich system in order to dynamically identify group of people that share similar characteristics, the identified group is recommended to people whose preferences are similar to the group characteristics which assists in solving or avoiding challenging social situations (Caralis: paragraph [0020]).

As for claim 19, the combined system of Andersen and Gleich teaches, wherein the diffusion vector is determined by the processor through a predetermined initial value problem (Andersen: paragraph [0026] describes a diffusion simulator is utilized for producing sequences of probability distributions over the vertices of a graph representing a collection of web pages), and 
wherein the diffusion vector is locally determined within the server (Andersen: paragraphs [0005 and [0027] describe the technique of identifying a local cluster of web pages, a clustering application finds local segments of web pages).  
The combined system of Andersen and Gleich fails to teach
wherein a processor integrates with a recommender system, if several members have an overlapping set of attributes, for a set of skills relevant to a predetermined membership.
However, it is well known in the art, to employ a recommendation to user whose have similar interests with other users, as evidenced by Caralis.
Caralis discloses wherein a processor integrates with a recommender system, if several members have an overlapping set of attributes, for a set of skills relevant to a predetermined membership (paragraph [0041] describe a recommendation request can be triggered by activities involve a group of registered users monitored by the recommendation system, e.g. if a group of users all use a particular application to check-in at various physical locations).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Caralis for utilizing a recommendation system. The teachings of Caralis, when implemented in the Andersen and Gleich system, will allow one of ordinary skill in the art to identify a group of users that share similar characteristics. One of ordinary skill in the art would be motivated to utilize the teachings of Caralis in the Andersen and Gleich system in order to dynamically identify group of people that share similar characteristics, the identified group is recommended to people whose preferences are similar to the group characteristics which assists in solving or avoiding challenging social situations (Caralis: paragraph [0020]).

Allowable Subject Matter

Claims 4, 7, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Claim 4 recites the limitations “The method according to claim 1, further comprising:
integrating with a recommender system, if several members have an overlapping set of attributes, for a set of skills relevant to a predetermined membership, and
discovering ad-hoc communities includes controlling a predetermined tightness.”

Maurya et al. (US 2017/0154307) discloses integrating with a recommender system, if several members have an overlapping set of attributes, for a set of skills relevant to a predetermined membership (paragraph [0249] describes a social networking system makes recommendations to members in a filtered list based on a collaborative filtering system to obtain a count of the number of times a skill was recommended using the traditional similarity-based recommendation system, the recommendation system recommend skills based on the skill sets of similar members). Maurya, however, fails to teach what was claimed in claim 4.

Ananthanarayanan et al. (US 2015/0379525) teach methods for identifying a prospective customer of a concern, via a social network; identifying connections of the prospective customer within the social media network; determining a subset of the connections, and determining whether the connections of the members of the subset are members of a competing concern and also comprise the prospect, determining contact information of the prospect via determining a proximity score of a connection of the subset with respect to the prospect, via quantizing, weighting and summing of a plurality of predetermined factors related to proximity (see paragraph [0006]).  Ananthanarayanan teaches methods of determining a subset and connections of the members of the subset via determining a proximity score of a connection of the subset but fails to teach what is claimed.

Claim 7 recites the limitations “The method according to claim 1, further comprising of discovering ad-hoc communities over implicit networks by wave relaxation, and wherein the discovering ad-hoc communities includes controlling a predetermined tightness of a local community that is found.”

Claim 7 contains limitation similar to limitation recited in claim 4, therefore, claim 7 contains allowable subject matter.

Claim 15 recites the limitations “The system according to claim 8, wherein the server comprises a cloud-based implementation; and
wherein the server discovers ad-hoc communities over implicit networks by wave relaxation.”

Apreleva (US 2016/0378774) discloses wherein a server comprises a cloud-based implementation (paragraphs [0044] and [0106] describes a cloud server).
Campbell (NPL as cited in claim 14) discloses discovering communities over implicit networks by wave relaxation (pages 65-66, Community Detection, sub-topic “Spectral Clustering” discuss a technique of partitioning a graph into communities which is waveform relaxation method).
The combined system of Appreleva and Campbell fails to teach a cloud server discovers ad-hoc communities, therefore, claim 15 is having allowable subject matter.

Claim 20 recites the limitations “The server according to claim 16, wherein the server discovers ad-hoc communities over implicit networks by wave relaxation, and wherein the server comprises a cloud-based implementation, and wherein the discovering ad-hoc communities includes controlling a predetermined tightness of a local community that is found.”

Claim 20 recites limitations similar to limitations of claims 4 and 7, therefore, claim 20 contains allowable subject matter.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Torkamani et al. (US 2014/0304270) teach methods for genomic annotation and distributed variant interpretation
Lawyer et al. (US 2015/0220639) teach 
Franke et al. (US 10,127,596) teach methods for generating recommendations of unique items

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. T. N/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459